APPLICATION FOB REHEARING
Decided April 5, 1939
BY THE COURT:
Application for rehearing by Cora R. Schwab, appellant. The brief of counsel for appellant is largely devoted to his assertion that secondary evidence may be received 00 establish the existence of the orders of the court, which are lacking, as determined in the court’s former opinion.
Whatever may be the rule as to the establishment of a fact by secondary evidence, it certainly can not establish either the existence or content of the judgment of the court. The court speaks through its entries and what those entries are must be established, not by secondary evidence, but by the record of the court.
It is possibly true that under certain conditions such, for instance, as the destruction of the court records, or even .their loss that secondary evidence might be evailable to prove their existence and their content.
This, however, is not the situation in this case. The appellant has not shown that the opinion of Judge Snediker ever ripened into any judgment of the Court of .Common Pleas or Probate Court and we can not be left to guess that the court took the appropriate final action or in what form he entered his judgment.
Counsel for appellant seeks to avoid the consequence of the lack, in the record, of the judgment of the probate court by referring co §11211, GC in force at the time Judge Snediker’s opinion was rendered but repealed, effective as of January 1, 1932. The decision of the court of common pleas was rendered in December, 1930, and therefore the repealed statute would control its effect. This repealed statute provides,
“Upon the decision of a cause, appealed to the court of common pleas, the clerk shall make out an authenticated transcript of the order, judgment and proceedings of such court therein and file it with the probate judge who shall record it and the proceedings thereafter be the same as if such order, judgment and proceedings had been had in the probate court.”
It is quite possible that, under proper conditions, this statute would apply so that there would be no need of exhibiting the judgment of the probate court, based upon the decision of the court of common pleas, in as much as the judgment of the court of common pleas might automatically become the judgment of the probate court upon being properly certified.
The difficulty, however, is that the statute provides that the clerk shall make out an authenticated transcript of the order, judgment and proceedings and the proceedings thereafter shall be the same as if such order, judgment and proceedings had been had in the probate court. In this case there is no record of the order or judgment of the common pleas court, simply an opinion of the judge filed in the prob.ate court. We therefore are of the opinion that the repealed section does not supply the lack which has heretofore been pointed out.
Application for rehearing denied.
HORNBECK, PJ, GEIGER and BARNES, JJ, concur.